

116 HR 3193 IH: Transportation Emergency Relief Funds Availability Act
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3193IN THE HOUSE OF REPRESENTATIVESJune 11, 2019Mr. Garamendi (for himself, Mr. Huffman, Mr. Thompson of California, Mr. DeSaulnier, Ms. Lee of California, Ms. Speier, Mr. Swalwell of California, Mr. Khanna, Ms. Eshoo, Ms. Lofgren, Mr. Panetta, Mr. Carbajal, Ms. Hill of California, Ms. Brownley of California, Mrs. Napolitano, Mrs. Torres of California, Mr. Ruiz, Mr. Cisneros, Mr. Lowenthal, Mr. Rouda, Mr. Peters, Mr. Bera, Mr. Sherman, Mr. Costa, and Mr. Vargas) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo modify the treatment of deadlines for emergency relief funds awarded by the Secretary of
			 Transportation, and for other purposes.
	
 1.Short titleThis Act may be cited as the “Transportation Emergency Relief Funds Availability Act”. 2.Repeal of Federal Highway Administration regulationSection 668.105(h) of title 23, Code of Federal Regulations, is repealed.
 3.Federal-Aid Highways Emergency Relief FundsSection 125 of title 23, United States Code, is amended— (1)by striking subsection (d)(4); and
 (2)by adding at the end the following:  (h)Imposition of deadline (1)In generalNotwithstanding any other provision of law, the Secretary of Transportation may not require any project funded pursuant to this section to advance to the construction obligation stage before the date that is the last day of the sixth fiscal year after the later of—
 (A)the date on which the Governor declared the emergency, as described in subsection (d)(1)(A); or (B)the date on which the President declared the emergency to be a major disaster, as described in such subsection.
 (2)Extension of deadlineIf the Secretary imposes a deadline for advancement to the construction obligation stage pursuant to paragraph (1), the Secretary may, upon the request of the Governor of the State, issue an extension of not more than 1 year to complete such advancement, and may issue additional extensions after the expiration of any extension, if the Secretary determines the Governor of the State has provided suitable justification to warrant an extension..
 4.Public Transportation Emergency Relief fundsSection 5324 of title 49, United States Code, is amended by adding at the end the following:  (f)Imposition of deadline (1)In generalNotwithstanding any other provision of law, the Secretary of Transportation may not require any project funded pursuant to this section to advance to the construction obligation stage before the date that is the last day of the sixth fiscal year after the later of—
 (A)the date on which the Governor declared the emergency, as described in subsection (a)(1); or (B)the date on which the President declared a major disaster, as described in such subsection.
 (2)Extension of deadlineIf the Secretary imposes a deadline for advancement to the construction obligation stage pursuant to paragraph (1), the Secretary may, upon the request of the Governor of the State, issue an extension of not more than 1 year to complete such advancement, and may issue additional extensions after the expiration of any extension, if the Secretary determines the Governor of the State has provided suitable justification to warrant an extension..
		